1-25DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	In response to the Amendment received on 9/10/2020, the examiner has carefully considered the amendments.  The examiner acknowledges the cancellation of claim 2.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 1-5 have been overcome by the amendment and has hereby been withdrawn for consideration.  

Response to Arguments

Applicant’s arguments, see Remarks/Amendment, filed 9/10/2020, with respect to claims 1 and 3-5 have been fully considered and are persuasive.  
The rejection of claims 1-2 under 35 U.S.C. 102(a1) as being anticipated by Ren et al (7,696,260) has been withdrawn.   The rejection of claim(s) 1-2 under 35 U.S.C. 102(a1) as being anticipated by Kazuki et al (WO2012/173055) has been withdrawn.  The rejection of claims 1 and 4-5 under 35 U.S.C. 102(a1) as being anticipated by Nakasuga et al (6,790,310) has been withdrawn.  The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Kazuki et al (cited above) has been withdrawn.  It is acknowledged that the polyfunctional (meth) acrylate monomer by definition in the disclosure has multiple (meth) acrylate groups, i.e., (meth) acrylate monomer and not (meth) acrylate compounds having other functional groups, such as epoxy, vinylic or allylic.  The instant claims are distinguished over the cited prior art, most relevant, because the prior art, alone or in combination, fails to expressly and/or fairly suggest a polyalkylene oxide-

Allowable Subject Matter

Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance is the prior art, alone or in combination, does not expressly teaches and/or renders obvious by suggestion in the prior art an adhesive composition comprising a polyalkylene oxide-added polyfunctional epoxy compound, as instantly defined, in combination with 20 mass % or less of a polyfunctional (meth) acrylate monomer and a photo-acid generator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMC